UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4181



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTOINE DARNELL LANE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-02-35)


Submitted:   September 24, 2004           Decided:   November 4, 2004


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric S. Black, TRUMP & TRUMP, L.C., Martinsburg, West Virginia, for
Appellant. Thomas E. Johnston, United States Attorney, Thomas O.
Mucklow, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Antoine Darnell Lane appeals from his conviction and one

hundred ninety-two month sentence imposed following his guilty plea

to conspiracy to possess with intent to distribute more than fifty

grams of crack cocaine and six substantive offenses of distribution

or possession with intent to distribute.    Lane’s counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967),

stating that there are no meritorious issues for appeal, but

asserting that Lane’s guilty plea was not knowingly and voluntarily

entered and that Lane received ineffective assistance of counsel

with respect to the plea.   Lane was informed of his right to file

a pro se brief, but has not done so.     Because our review of the

record discloses no reversible error, we affirm Lane’s conviction

and sentence.1

          During the plea hearing pursuant to Fed. R. Crim. P. 11,

the district court did not establish the existence of a factual

basis for the plea.   However, because the court “may conclude that

a factual basis exists from anything that appears on the record”

and the record before the district court sufficiently provided a



     1
      Lane has filed a notice of supplemental authorities pursuant
to Fed. R. App. P. 28(j), seeking to challenge his sentence under
Blakely v. Washington, 124 S. Ct. 2531 (2004). In light of the
opinion issued by the en banc court in United States v. Hammoud, __
F.3d ___, 2004 WL 2005622 (4th Cir. Sept. 8, 2004); United
States v. Hammoud, 378 F.3d 426 (4th Cir. 2004) (order), petition
for cert. filed, __ U.S.L.W. __ (U.S. Aug. 6, 2004) (No. 04-193),
we find no Blakely error in Lane’s sentence.

                               - 2 -
factual basis for the plea, United States v. DeFusco, 949 F.2d 114,

120 (4th Cir. 1991), we find no error, much less plain error by the

district court.      See United States v. Martinez, 277 F.3d 517, 525

(4th Cir. 2002) (providing standard).

             Also during the plea colloquy, the district court failed

to inform Lane that he would be sentenced to a term of supervised

release and to explain the effect of supervised release.                      Under

Fed. R. Crim. P. 11(h), a conviction must be vacated only if the

Rule 11 violation affected the defendant’s substantial rights.

United States v. Good, 25 F.3d 218, 220 (4th Cir. 1994) (citing

DeFusco, 949 F.2d at 117).          While a court’s failure to discuss the

nature of supervised release is error, it is deemed harmless if the

defendant’s    combined   sentence         of   incarceration       and   supervised

release is less than the maximum term he was told he could receive.

Id. (citing Moore v. United States, 592 F.2d 753, 756 (4th Cir.

1979)).

       Here, the district court’s failure to inform Lane of the

effects of supervised release was harmless because Lane’s combined

sentence was less than the maximum sentence he was told he could

receive.     Lane   received    a    192-month    sentence     of    incarceration

followed by three years of supervised release, resulting in a

combined sentence of 228 months or nineteen years.                   That sentence

is far less than the maximum possible sentence of life imprisonment

that   the   district   court       told   Lane   he   could   receive      for   the


                                       - 3 -
conspiracy offense to which Lane pled guilty. Accordingly, we find

that the district court’s failure to advise Lane of the fact and

effect of supervised release was harmless.               See Good, 25 F.3d at

220; Moore, 592 F.2d at 756.

               In   all   other   respects,    the   district   court    properly

advised Lane of the consequences of his guilty plea, and Lane’s

plea was knowingly and voluntarily entered. Thus, we affirm Lane’s

convictions. See North Carolina v. Alford, 400 U.S. 25, 31 (1970);

DeFusco, 949 F.2d at 119-20.

               Lane contends that counsel was ineffective when advising

him to plead guilty without the benefit of a plea agreement.

Because it does not conclusively appear from the record that

counsel rendered ineffective assistance, we decline to address this

claim.       See United States v. Richardson, 195 F.3d 192, 198 (4th

Cir.       1999)    (providing    standard    and    noting   that    ineffective

assistance of counsel claims generally should be raised by motion

under 28 U.S.C. § 2255 (2000)).

               As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                     We therefore

affirm Lane’s conviction and sentence.2              This court requires that


       2
      We note that Lane’s Judgment Order states that his conviction
for the offense charged in Count 11 was for possession with intent
to distribute crack cocaine. However, with respect to Count 11,
Lane was charged with, and pled guilty to, an offense involving
marijuana.    This typographical error may be corrected by the
district court pursuant to Fed. R. Crim. P. 36.


                                       - 4 -
counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 5 -